IN THE SUPREME COURT OF THE STATE OF DELAWARE

RAYMOND WINCHESTER,                    §
                                       §   No. 451, 2015
      Defendant Below-                 §
      Appellant,                       §
                                       §
      v.                               §   Court Below—Superior Court
                                       §   of the State of Delaware,
STATE OF DELAWARE,                     §   in and for New Castle County
                                       §   Cr. ID 1408023564
      Plaintiff Below-                 §
      Appellee.                        §

                         Submitted: August 28, 2015
                          Decided: August 31, 2015

Before STRINE, Chief Justice; HOLLAND, and SEITZ, Justices.

                                 ORDER

      This 31st day of August 2015, it appears to the Court that:

      (1)   On August 20, 2015, the Court received the appellant Raymond

Winchester’s notice of appeal from a Superior Court violation of probation

sentencing order entered on July 16, 2015. Under Supreme Court Rule

6(a)(ii), a timely notice of appeal should have been filed on or before August

17, 2015.

      (2)   The Clerk issued a notice directing Winchester to show cause

why the appeal should not be dismissed as untimely filed. Winchester filed

a response to the notice to show cause on August 28, 2015. He asserts that
his appeal was untimely because he thought that he was supposed to file his

papers by leaving them with the Department of Justice.

       (3)     Winchester’s response is unavailing. Time is a jurisdictional

requirement.1 A notice of appeal must be received by the Office of the Clerk

of this Court within the applicable time period in order to be effective. 2 An

appellant’s pro se status does not excuse a failure to comply strictly with the

jurisdictional requirements of Supreme Court Rule 6.3 Unless an appellant

can demonstrate that the failure to file a timely notice of appeal is

attributable to court-related personnel, an untimely appeal cannot be

considered.4 Winchester’s case does not fall within this exception.

       NOW, THEREFORE, IT IS ORDERED that the appeal is

DISMISSED.

                                                     BY THE COURT:
                                                     /s/ Leo E. Strine, Jr.
                                                     Chief Justice




1
  Carr v. State, 554 A.2d 778, 779 (Del.), cert. denied, 493 U.S. 829 (1989).
2
  Del. Supr. Ct. R. 10(a).
3
  Smith v. State, 47 A.3d 481, 486-87 (Del. 2012).
4
  Bey v. State, 402 A.2d 362, 363 (Del. 1979).


                                            -2-